UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX 78730 (Name and address of agent for service) 512-767-6700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. This report is submitted for the general information of shareholders of The Yacktman Funds. It is not authorized for distribution to prospective investors unless accompanied or preceded by an effective Prospectus for the Funds, which contains more information concerning the Funds’ investment policies, as well as fees and expenses and other pertinent information. Read the Prospectus carefully. The Yacktman Funds, Inc. MESSAGE TO SHAREHOLDERS Dear Fellow Shareholder: 2007 produced small returns with the Yacktman Fund up 3.39% and the Focused Fund up 3.46% versus the S&P 500® up 5.49%.While results were modest, they were excellent compared to other value investors.Growth stocks dramatically outperformed value, and almost anything in the financial services or retailing sectors declined substantially.We used the recent market declines to reload our portfolio finding some of the best bargains we have seen in several years. The chart assumes an initial gross investment of $10,000 made on 12/31/97. 1 The Yacktman Funds, Inc. The chart assumes an initial gross investment of $10,000 made on 12/31/97. *The S&P 500® is an unmanaged but commonly used measure of common stock total return performance. Returns shown include the reinvestment of all dividends, but do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The above past performance is not predictive of future results. The investment return and principal value of the Funds will fluctuate so that your shares, when redeemed, may be worth more or less than their original cost. 2 As a result, our cash levels have dropped dramatically.Many of our top holdings performed superbly, with Coca-Cola and Microsoft delivering their best years since 1996 and 2001 respectively.This helped offset the panic that pummeled a few of our positions in the financial services sector.Our biggest detractor last year was AmeriCredit, a position we established back in 2003.We believe the share price decline in AmeriCredit was an overreaction, and used that opportunity to significantly increase this position. Global Consumer Products Last year we wrote that the quality of the businesses we owned were likely the highest in our firms’ history.This was largely a function of two things.1)High quality companies were inexpensive and 2) We had a desire to own companies which could more or less sail through a more difficult economy. Early in the year opportunities arose as a result of declines that allowed us to add to our positions in Pepsi and Procter & Gamble.Today we have a substantial portion of our top 10 holdings in Coca Cola, Pepsi, Procter
